Citation Nr: 1529571	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-29 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for Reiter's syndrome or reactive arthritis, claimed as secondary to service-connected seizure disorder.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected seizure disorder.

3.  Entitlement to service connection for a deviated septum, to include as secondary to service-connected seizure disorder.

4.  Entitlement to service connection for a back disability.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Portland, Oregon.

A February 2011 rating decision denied service connection for Reiter's syndrome.  The Veteran perfected his appeal with respect to this issue with an October 2009 VA Form 9.

In an August 2011 rating decision, the RO granted a separate 70 percent evaluation for psychiatric symptoms associated with the Veteran's residuals of traumatic brain injury, granted a higher level of special monthly compensation, and denied service connection for borderline personality disorder and PTSD.  The Veteran did not appeal.

In an August 2012 rating decision, the RO granted a higher level of special monthly compensation and granted service connection for a dental disorder and aphasia.  It also denied service connection for peripheral neuropathy of the upper extremities and PTSD.  The Veteran submitted a notice of disagreement in September 2012 regarding the noncompensable evaluation assigned to the dental disorder and the denial of service connection for peripheral neuropathy and PTSD.   A statement of the case was issued in September 2013 with respect to the issue of service connection for PTSD only.  

In August 2013, the RO issued a rating decision that granted service connection for bilateral hearing loss disability and tinnitus; continued a noncompensable evaluation for erectile dysfunction; and denied service connection for a right knee disability, fractures claimed as secondary to seizures, an eye disability, a deviated septum, ulcers, a skin disability, sleep apnea, and a back disability.  In September 2013, the Veteran submitted a notice of disagreement and specified that he appealed the denial of service connection for a right knee disability, fractures, and a deviated septum.  A statement of the case was issued in December 2013 with respect to the issues of service connection for peripheral neuropathy of the upper extremities, fractures due to seizures, and a compensable evaluation for the dental disorder.  In a January 2014 VA Form 9, the Veteran indicated that he had read the statement of the case and was appealing only the issues of deep venous thrombosis, low back degenerative spondylosis, and Reiter's syndrome.  Notably, none of these issues was included in the statement of the case, and the Board concludes that a timely substantive appeal was not received with respect to the issues of entitlement to service connection for peripheral neuropathy of the upper extremities, fractures due to seizures, and a compensable evaluation for the dental disorder.  

However, the RO issued an additional statement of the case in February 2015, regarding the issues of entitlement to service connection for a right knee disability and a deviated septum.  The Veteran submitted a VA Form 9 in March 2015.  Thus, these issues are before the Board.

The RO also issued a statement of the case in October 2013 regarding the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for PTSD.  The Veteran perfected his appeal with the submission of a VA Form 9 in December 2013.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for deep venous thrombosis has been raised by the record in a February 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Reiter's syndrome, also claimed as reactive arthritis, is not related to service, including specifically the service-connected seizure disorder.

2.  There is no evidence of a right knee disability.

3.  There is no evidence of a deviated septum.

4.  In an January 1988 rating decision, the RO denied service connection for PTSD; the Veteran did not appeal.

5.  The evidence received since the January 1988 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Reiter's syndrome was not incurred in service, and is not secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2014).

2.  A right knee disability was not incurred in service and is not secondary to a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).

3.  A deviated septum was not incurred in service and is not secondary to a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).

4.  The January 1988 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in December 2010 discussed the evidence necessary to support a claim of entitlement to service connection on both a direct and secondary basis.  The Veteran was informed of the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

A letter dated in September 2011 provided information regarding the evidence necessary to reopen a previously denied claim.

A November 2011 letter explained the basis for the previous final denial of service connection for PTSD, and explained that evidence submitted to support the Veteran's petition to reopen must be new and relate to the defect identified in the previous decision.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, private, and VA treatment records have been obtained and associated with the record.  Records were also obtained from the Social Security Administration (SSA).  An opinion regarding the etiology of the Veteran's claimed Reiter's syndrome was obtained, and the Board finds that it is adequate in that the physician reviewed the record and provided a well-supported rationale for his conclusions.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to his claims of entitlement to service connection for a right knee disability and a deviated septum.  However, the Board finds that VA examinations are not necessary in order to render decisions in these claims.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the U.S. Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that the objective evidence of record does not include information as to any complaint, abnormal finding or diagnosis during service; or any diagnosis of these claimed disabilities since service.  Accordingly, VA examinations are not warranted.

Moreover, with respect to a petition to reopen a previously denied claim, the Board notes that until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Reiter's Syndrome

The Veteran seeks service connection for Reiter's syndrome or reactive arthritis on the basis that it is related to falls and injuries that have occurred as the result of his service-connected seizure disorder.  

A February 2002 VA problem list includes neuropathic hand and foot pain, "reuter's" syndrome.  

In January 2011, a VA physician reviewed the record and noted the Veteran's history.  He indicated that Reiter's syndrome or Reiter's arthritis was classified as an autoimmune condition that developed in response to an infection in another part of the body.  He noted that coming into contact with bacteria and developing an infection could trigger the disease, and that it had symptoms similar to various other conditions collectively known as arthritis.  He stated that by the time the patient presented with symptoms, oftentimes the trigger infection had been cured or was in remission, thus making determination of the initial cause difficult.  He pointed out that the condition was reactive and not caused by trauma or injuries.  He therefore concluded that, by virtue of the definition, the Veteran's Reiter's syndrome was not caused by or a result of joint injuries due to falls caused by seizure attacks.  

Having carefully reviewed the record, the Board has concluded that service connection is not warranted for the claimed Reiter's syndrome.  In this regard, the Board notes that there is no evidence of Reiter's syndrome that is related to service, and the Veteran does not contend that this is the case.  Rather, he asserts that this condition is related to his service-connected seizure disorder.  

For the purpose of secondary service connection, the Board observes that there is a diagnosis of seizure disorder that is subject to service connection.  However, the competent evidence does not support a finding that Reiter's syndrome is related to a service-connected disability, to include seizure disorder.  Rather, the January 2011 examiner noted that Reiter's syndrome is an autoimmune condition that develops in response to an infection, and is reactive an  not caused by trauma or injuries.  

To the extent that the Veteran asserts that he has Reiter's syndrome that is related to a service-connected disease or injury, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, competent to render an opinion as to the cause or etiology of COPD because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  On the other hand, the VA physician who reviewed the record in January 2011 concluded that there was no such relationship.  There is no competent evidence that counters the VA examiner's conclusion that there is no relationship between trauma or injury and Reiter's syndrome.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record shows Reiter's syndrome, the preponderance of the evidence is against finding that any such diagnosis is related to a service-connected injury or disease.  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for Reiter's syndrome, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014). 

	Right Knee Disability and Deviated Septum

The Veteran contends that he has a right knee disability and deviated septum that have resulted from falls due to his service-connected seizure disorder.

A September 1993 record from Pacific Medical Center indicates that X-ray examination of the Veteran's right knee was negative.  

In September 2009, the Veteran underwent an aid and attendance examination.  the diagnosis and findings did not include any suggestive of a right knee disability or deviated septum.  

A November 2010 VA rheumatology treatment report indicates the Veteran's complaint of tenderness and crepitation of the knees.  The assessment was Reiter's disease.  

Having carefully reviewed the record, the Board has concluded that service connection is not warranted for a right knee disability or deviated septum.  In this regard, the Board notes that there is no evidence that supports a finding that these claimed disabilities are related to service, and the Veteran does not contend that this is the case.  Rather, he asserts that he has a right knee disability and deviated septum that are related to his service-connected seizure disorder.  

For the purpose of secondary service connection, the Board observes that there is a diagnosis of seizure disorder that is subject to service connection.  However, the Veteran has neither produced nor identified competent evidence demonstrating a diagnosis of a right knee disability or deviated septum.  To the extent that the Veteran asserts that he has a current right knee disability or deviated septum that are related to a service-connected disease or injury, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  However, the evidence does not include diagnoses of either of these claimed disabilities.  

In short, there is no evidence of right knee disability or deviated septum at any point during the appeal period.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish... the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The grant of service connection requires competent evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  While the Veteran asserts that he has a right knee disability and deviated septum, the record fails to demonstrate diagnoses for which service connection might be granted.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014). 

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In January 1988, the RO denied service connection for borderline personality disorder and PTSD.  It noted that PTSD and borderline personality disorder were unrelated to the Veteran's service-connected organic brain syndrome.  

At the time of the January 1988 rating decision, the record contained service treatment records.  They indicate that in June 1975, the Veteran sustained a head injury in a motor vehicle accident.  Organic brain syndrome was diagnosed.  The provider noted that the Veteran's most marked deficits included a significant slowing in ability to think quickly and flexibly, mild deficits in long term memory, and significant bilateral losses in motor strength and tapping speed.  On separation examination in November 1975, the Veteran denied depression or excessive worry and nervous trouble.  On examination, he was psychiatrically normal.  

Also of record was the report of hospitalization at a VA facility from January to February 1983.  This report indicates diagnoses of organic personality syndrome and multiple drug abuse.  

On VA psychiatric examination in September 1983, the examiner noted that the Veteran had suffered a head injury in 1975, with a laceration of the skull and loss of consciousness.  Following diagnostic interview, the examiner indicated that the Veteran had some symptoms of depression but did not have a major depressive syndrome.  The impression was organic brain syndrome and post traumatic seizure disorder.  

An October 1983 discharge summary from Sacred Heart General Hospital indicates a diagnosis of histrionic personality disorder.  

A December 1983 discharge summary from Eugene Hospital & Clinic indicates final diagnoses of suicide gesture and personality disorder.  

On review of the Veteran's file in November 1987, a VA physician indicated that in addition to the diagnosis of organic personality disorder, a variety of other personality disorder designations had been implied, including histrionic personality disorder, passive-aggressive traits, borderline personality disorder, and multiple personality disorder.  The issue of diagnosis was referred to a panel of two VA psychiatrists.  In December 1987, two VA psychiatrists reviewed the record and interviewed the Veteran and his wife.  The Veteran's wife corroborated his reports of mental, physical, and sexual abuse by a family  member.  Among the diagnoses was PTSD.  The examiners concluded that the PTSD was secondary to extreme childhood abuse.  They further determined that the in-service head trauma disinhibited the Veteran and allowed the childhood traumatic experiences to resurface in his mind, overwhelming his defenses and causing acute distress.  

The Veteran sought to reopen his claim in October 2011.  Evidence added to the record since the previous final denial of service connection for PTSD in 1988 includes reports of VA treatment and examinations, as well as statements by the Veteran.

During psychiatric treatment in November 2000, the Veteran reported that he had witnessed several traumatic violent events including the death of a brother in a bar fight and the murder of two people.  He related that he was young when his father died and was sent to live with a relative who mentally and physically abused him.  The diagnoses were provisional substance induced mood disorder, rule out anxiety disorder not otherwise specified (NOS), rule out PTSD, rule out depressive disorder NOS versus bipolar disorder NOS, alcohol dependence, and cannabis dependence.  

A January 2001 VA treatment record reflects diagnoses of borderline personality disorder, rule out bipolar disorder, and provisional PTSD due to childhood and adult trauma.

In a statement signed by the Veteran in January 2001 and submitted to SSA, he asserted that he was disabled due to a long history of mental illness.

The report of a March 2001 psychiatric evaluation for SSA purposes notes the Veteran's report of having PTSD and being service-connected.  Following careful review of the Veteran's history, the examiner rendered diagnoses of major depression with psychotic features (provisional, rule out schizoaffective disorder, schizophrenia, and bipolar disorder), panic disorder without agoraphobia, alcohol dependence in full early remission, and cannabis dependence in full sustained remission.  

A March 2001 SSA disability determination indicates that the Veteran's primary diagnosis was affective disorders and that the secondary diagnosis was polysubstance abuse.  

On VA examination in December 2001, the diagnoses were posttraumatic organic brain syndrome, bipolar disorder (provisional), alcohol dependence, marijuana abuse, and PTSD with anxiety attacks secondary to reported childhood abuse and possibly to the Veteran's head trauma in 1975.

In an October 2002 statement, the Veteran's VA psychiatrist indicted his belief that the most accurate diagnosis for the Veteran's psychotic and mood symptoms was schizoaffective disorder.  

On aid and attendance examination in April 2009, the examiner noted a diagnosis of PTSD.  

An April 2011 VA treatment record reflects a diagnosis of PTSD.  The Veteran was advised to continue his medication and to follow up with psychology.  

As discussed, service connection for PTSD was denied in January 1988 because there was no evidence that PTSD was related to the Veteran's service-connected organic brain syndrome.  Since the January 1988 rating decision, no new evidence demonstrating a relationship between PTSD and the service connected brain syndrome has been added to the record.  Notably, the Veteran's assertions of such a relationship were of record at the time of the January 1988 rating decision; thus, any such current assertions to that effect are cumulative.  

To the extent that the Veteran's current arguments suggest that he seeks service connection for PTSD as directly related to service, the Board notes that a claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Furthermore, because final denial on one theory is a final denial on all theories, new and material evidence must be presented to reopen a claim for the same benefit, even when asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008).

In consideration of the foregoing, the Board finds that the critical defect existing at the time of the January 1988 rating decision has not been cured, and the claim of entitlement to service connection for PTSD may not be reopened.  


ORDER

Entitlement to service connection for Reiter's syndrome is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a deviated septum is denied.

New and material evidence having not been received, the petition to reopen a claim of entitlement to service connection for PTSD is denied.


REMAND

In an August 2013 rating decision, the RO denied service connection for various disabilities, including a back disability.  In his September 2013 notice of disagreement, the Veteran did not include the back disability claim.  However, in his January 2014 substantive appeal, the Veteran indicated his desire to appeal the denial of service connection for a low back disability.  The filing of a notice of disagreement places a claim in appellate status.  Therefore, a statement of the case regarding this issue must be provided to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue the appellant a statement of the case on the issue of  entitlement to service connection for a back disability pursuant to 38 C.F.R. § 19.26 (2014).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


